DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Fornier on 5/28/2021.
The application has been amended as follows:
In claim 1, amend as:
A sputtering apparatus comprising: 

a DC power supply electrically connected to the target material; 
a pulsing unit configured to pulse electric current flowing in the target material from the DC power supply, in which plasma is generated in the vacuum chamber to form a thin film on the substrate; 
an ammeter configured to measure electric current flowing in the pulsing unit from the DC power supply; 
a power supply controller configured to perform feedback control in a feedback control cycle of a voltage set value of the DC power supply; 
a pulse controller configured to indicate to the pulsing unit a pulse cycle that is shifted from the feedback control cycle of the DC power supply by the power supply controller so that the feedback control cycle is not synchronized with the pulse cycle and so that the pulse cycle that is shifted flows in the target material; 
magnets arranged at a back area of the target material that is an opposite side of a surface facing the substrate; 
a rotating mechanism configured to rotate the magnets around a rotation shaft crossing the back area of the target material; 
a rotation controller configured to control the [[rotation]] rotating mechanism; 
a lifting mechanism configured to move a position of the substrate upward and downward with respect to the target material so that an interval between the substrate and the target material 2is changed; and 
a lifting controller configured to control the lifting mechanism, 
the feedback control cycle is performed in the sputtering apparatus so that a time average value of current values measured by the ammeter is a prescribed value that is indicated to the pulsing unit, 
wherein the pulse controller is configured to calculate on-time and off-time of pulses of the pulse cycle indicated to the pulsing unit so that, when the feedback control cycle in the power supply controller is F1, the pulse cycle is F2 and a least common multiple of F1 and F2 is F3, an integer N obtained by N=F3+F1 is 10 or more,
wherein the pulse controller is configured to calculate a rotation speed so that one cycle of rotation of the magnets is 1000 pulses or more based on the calculated on-time and off-time of pulses and indicates the rotation speed to the rotation controller, and 
the pulse controller [[calculates]] is configured to calculate a movement amount allowing the position of the substrate to be close to the target material and indicates the movement amount to the lifting controller to move the substrate towards the target material.

In claim 4, amend as:
A sputtering apparatus comprising: 
a vacuum chamber accommodating a target material and a substrate therein so as to face each other; 
3a DC power supply electrically connected to the target material; 

an ammeter configured to measure electric current flowing in the pulsing unit from the DC power supply; 
a power supply controller configured to perform feedback control in a feedback control cycle of a voltage set value of the DC power supply; 
a pulse controller configured to indicate to the pulsing unit a pulse cycle that is shifted from the feedback control cycle of the DC power supply by the power supply controller so that the feedback control cycle is not synchronized with the pulse cycle and so that the pulse cycle that is shifted flows in the target material; 
magnets arranged at a back area of the target material that is an opposite side of a surface facing the substrate; 
a rotating mechanism configured to rotate the magnets around a rotation shaft crossing the back area of the target material; 
a rotation controller configured to control the [[rotation]] rotating mechanism; 
a lifting mechanism configured to move a position of the substrate upward and downward with respect to the target material so that an interval between the substrate and the target material is changed; and 
a lifting controller configured to control the lifting mechanism, 
wherein the feedback control in [[a]] the feedback control cycle is performed in the sputtering apparatus so that a time average value of current values measured by the ammeter is a prescribed 4value that is indicated to the pulsing unit, 
 the feedback control cycle in the power supply controller, 
wherein the pulse controller is configured to calculate a rotation speed so that one cycle of rotation of the magnets is 1000 pulses or more based on the calculated on-time and off-time of pulses and indicates the rotation speed to the rotation controller, and 
the pulse controller [[calculates]] is configured to calculate a movement amount allowing the position of the substrate to be close to the target material and indicates the movement amount to the lifting controller to move the substrate towards the target material.

Claim 6 is canceled.

 Allowable Subject Matter
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1 and 4 of the invention are not shown in the prior art of a sputter apparatus comprising a vacuum chamber with a target material and substrate therein, magnets arranged at a back side of the target material, the magnets connected with a rotation mechanism to rotate around a rotation shaft, a lifting mechanism for vertically moving the substrate upward or downward relative to the target material, a DC power supply connected with and especially with regards to:
the combination of structural requirements that move the substrate closer to the target material comprising: an ammeter connected with the DC power supply and pulsing unit and structurally configured to measure current flowing into the target material, a power supply controller structurally configured to perform feedback control in a feedback cycle of a voltage set value of the DC power supply, a pulse controller structurally configured to indicate to the pulsing unit a pulse cycle, a rotation controller structurally configured to control the rotation mechanism of the magnets, and a lifting controller structurally configured to control the lifting mechanism of the substrate, 
wherein the pulse controller is structurally configured to indicate to the pulsing unit the pulse cycle that is shifted from the feedback control cycle of the DC power supply by the power supply controller so that the feedback control cycle is not synchronized with the pulse cycle and so that the pulse cycle that is shifted flows in the target material,
the power supply controller is structurally configured to have the feedback control in the feedback control cycle be performed in the sputtering apparatus so that a time average value of current values measured by the ammeter is a prescribed 4value that is indicated to the pulsing unit,
the pulse controller is structurally configured to have either: A) (from claim 1) calculate on-time and off-time of pulses of the pulse cycle indicated to the pulsing unit so that, when the feedback control cycle in the 
the pulse controller is structurally configured to calculate a rotation speed so that one cycle of rotation of the magnets is 1000 pulses or more based on the calculated on-time and off-time of pulses and indicates the rotation speed to the rotation controller, and 
the pulse controller is structurally configured to calculate a movement amount to allow the lifting controller to move the substrate closer to the target material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MICHAEL A BAND/Primary Examiner, Art Unit 1794